Citation Nr: 0916763	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of $514 for the cost 
of emergency hospital or medical expenses incurred from 
December 10 to December 14, 2005 at a non-VA hospital.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma.  In that decision, the VAMC approved payment of 
expenses incurred at a non-VA medical facility for the period 
December 7, to December 9, 2005.  


FINDING OF FACT

The Veteran incurred expenses for emergency medical treatment 
rendered between December 7 and December 14, 2005 at a non-VA 
medical facility.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
$514 associated with emergency treatment received by the 
veteran at a private facility between December 10 and 
December 14, 2005 have been met.  38 U.S.C.A. §§ 1725, 1728, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.121 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Two statutes provide for reimbursement or payment of medical 
expenses incurred for treatment at non-VA facilities.  
38 U.S.C.A. § 1728 is applicable to such treatment for 
service connected disabilities on an emergency basis.  
38 U.S.C.A. § 1725 is applicable in certain other instances 
in which there is no eligibility under 38 U.S.C.A. § 1728.  

Here, the Board need not decide which statute provides the 
basis for reimbursement or payment of emergency hospital 
services or medical services.  There is no dispute as to 
eligibility for payment or reimbursement of the costs of 
emergency hospital and medical services for the first three 
days that those services were rendered, December 7 to 
December 9, 2005.  Rather, the issue in dispute is when the 
emergency ended.  

Claims for payment or reimbursement of the costs of emergency 
hospital or medical care will not be approved for any period 
beyond the date on which the emergency ended.  38 C.F.R. 
§ 17.121.  An emergency shall be deemed to have ended at the 
point when a VA physician has determined that, based on sound 
medical judgment, a veteran who received emergency hospital 
care could have been transferred from the non-VA facility to 
a VA medical center for continuation of treatment for the 
disability or could have reported to a VA medical center for 
continuation of treatment for the disability.  38 C.F.R. § 
17.121 (2008).

December 7, 2005 medical records from Tulsa Regional Medical 
Center show that the Veteran had complained of shortness of 
breath that morning; his spouse called emergency medical 
services (EMS) and the Veteran was minimally conscious when 
EMS arrived.  He was taken by ambulance to Henryetta Hospital 
where he presented with cardiac arrest and then transferred 
to Tulsa Regional Medical Center.  Notes from December 9, 
2005 how that the Veteran went into asystole during a 
magnetic resonance imaging (MRI) study that day.  On December 
14, 2005, the Veteran died at Tulsa Regional Medical Center.  

An "Unauthorized Claim Re-Consideration Worksheet" is of 
record signed by a physician in October 2006.  That worksheet 
includes that as of December 9, 2005, the Veteran was stable 
for transfer.  

This worksheet does is not probative of when the emergency 
that began on December 7, 2005 ended.  38 C.F.R. § 17.121 
states that "an emergency shall be deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment," a veteran could who received 
emergency hospital care have been transferred to a VA 
facility.  (emphasis added).  The worksheet does not meet 
this standard as there is no mention of sound medical 
judgment.  The appellant stated in her August 2007 notice of 
disagreement that the Veteran was taken out of the intensive 
care unit shortly before he died and with barely enough time 
for her to say goodby.  The appellant's statement is 
reasonably viewed by the Board as relating events that she 
observed; she is competent to provide such evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  This evidence 
is at least as probative of whether the medical emergency had 
ended prior to December 14, 2005 as is the October 2006 
worksheet.  

The Board finds the evidence in this case is in equipoise as 
to whether the claim for payment or reimbursement of $514 
should be granted for services from December 10, 2005 to 
December 14, 2005.  The Board will grant the appeal.  

Of note is that this decision is limited to the evidence 
presently of record and the issue listed on the title page of 
this decision.  A remand of this case for additional 
development to address the issues in this case, in light of 
the amount at issue, is not practicable.  As the appeal has 
been granted, there is no need to discuss whether any notice 
requirements of the Veterans Claims Assistance Act of 2000, 
or otherwise, have been met.  

ORDER

The appeal is granted as to payment or reimbursement for the 
amount of $514 incurred for the cost of emergency hospital or 
medical expenses from December 10 to December 14, 2007 at a 
non-VA hospital.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


